Citation Nr: 1309254	
Decision Date: 03/19/13    Archive Date: 04/01/13	

DOCKET NO.  05-22 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for pseduofolliculitis barbae (PFB).

2.  Entitlement to service connection for a chronic acquired psychiatric disability, to include a bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had several months of active service from August 1980 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision which granted service connection for PFB and assigned a 10 percent rating, effective January 10, 2003, the date of receipt of the claim.  The matter also arises from a March 2005 rating decision that denied service connection for a bipolar disorder, not otherwise specified. 

The case was previously before the Board in August 2009 at which time it was remanded for further development.  The requested actions have been accomplished to the extent possible and the case has been returned to the Board for appellate review.

The appeal with regard to the Veteran's claim for service connection for a psychiatric disorder, to include a bipolar disorder, is being REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.


FINDINGS OF FACT

1.  Prior to July 14, 2010, the Veteran's PFB was not productive of any significant functional effects.  The percent of exposed areas affected was greater than 5 percent, but less than 20 percent.  The percent of total body area affected was less than 5 percent.

2.  From July 14, 2010, the Veteran's PFB has been showed to impact about 25 percent of the visible face, head, and neck area.


CONCLUSIONS OF LAW

1.  Prior to July 14, 2010, the criteria for an initial rating in excess of 10 percent for PFB have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.118, Diagnostic Codes 7806, 7813 (2012).

2.  From July 14, 2010, the criteria for a 30 percent disability rating, but not more, for the Veteran's PFB have been met.  38 U.S.C.A. §§ 1155, 5107(b) (2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.118, Diagnostic Codes 7806, 7813 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claim Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) imposes obligations of VA in terms of its duty to notify and assist claimants.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 193 (2002).

VA must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim as to all five elements of a service connection.  Those elements are:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vasquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  See also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation that was assigned for his PFB following the grant of service connection.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering Section 5103(a) notice no longer required because the purpose that the notice is intended to service has been fulfilled.  Dingess, supra., at 490-491.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, an appropriate examination has been conducted.  The Board finds the examination was adequate.  The examiner reviewed the history, established clinical findings, and described the functional impact of the Veteran's PFB.

The Board finds that there is no indication that there is any additional relevant evidence to be obtained either by the VA or by the appellant, and there is no other specific evidence to advise him to obtain.  Accordingly, appellate review may proceed without prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




Legal Criteria:  Claims for Increase

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require reevaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Veteran has appealed the assignment of a 10 percent rating for PFB.  The disability is rated as 10 percent disabling under Diagnostic Code 7813, the diagnostic code for dermatophytosis, which, in turn, is rated under Code 7806.  That code provides a 10 percent rating when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.

The next higher rating of 30 percent is warranted for skin disease affecting 20 to 40 percent of exposed areas affected; or that required systemic therapy, such as corticosteroids or immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or;  constant or near constant systemic therapy, such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Code 7806.

Prior to October 23, 2008, disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement will be rated 80 percent.  Such disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with 4 or 5 characteristics of disfigurement will be rated 50 percent.  Such disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with 2 or 3 characteristics of disfigurement will be rated 30 percent.  Such disfigurement with one characteristic or disfigurement warrants a 10 percent rating.  38 C.F.R. § 4.118, Code 7800 (2006).

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are:

A.  Scar 5 or more inches (13 or more centimeters) in length.  B.  Scar at least one-quarter inch (0.6 cm.) wide at widest part.  C.  Surface contour of scar elevated or depressed on palpation.  D.  Scar adherent to underlying tissue.  E.  Skin hypo- or hyperpigmented in an area exceeding 6 square inches (39 square centimeters).  F.  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square centimeters).  G.  Underlying soft tissue missing in an area exceeding 6 square inches (39 square centimeters).  H.  Skin indurated and inflexible in an area exceeding 6 square inches (39 square centimeters).

Unretouched, photographs are to be considered when evaluating the disability under these criteria.  38 C.F.R. § 4.118, Code 7800, Note 3.

Changes to the rating criteria of Diagnostic Code 7800 effective October 23, 2008, were as follows:  The criteria were made applicable to burn scars and scars from other causes in addition to the same characteristics of disfigurement.  Separate evaluations of disabling effects of scars other than disfigurement such as pain, instability, muscle, or nerve damage are required.  Characteristics of disfigurement may be caused by one scar or multiple scars.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The record shows that by rating decision dated in August 2003, service connection for PFB was granted.  A 10 percent rating was assigned, effective January 10, 2003.  As a preliminary matter, the Board notes it has reviewed both the old and new regulations relating to Diagnostic Code 7800 and concludes that the changes do not  substantially alter the criteria applicable to the symptoms and characteristics of the Veteran's disability in this case.  There is no medical evidence of nerve and muscle deficits or scars.  

A review of the pertinent evidence of record reveals that no more than a 10 percent rating is warranted prior examination by VA in July 2010.  The evidence includes a report of a skin disease examination of the Veteran in August 2003.  The Veteran reported that he received a medical discharge from the military because of his PFB.  He stated no specific treatment was recommended.  However, he reported that medical personnel recommended that he not shave, although he stated the officers told him that he had to shave.  He was currently being followed by VA and had been prescribed hydrocortisone ointment which helped a little bit.  He stated the affected areas around on the checks tended to be irritated and sore.  He noted that the affected areas tended to flare even without shaving.  He stated he had difficulty keeping a job which required him to be clean shaving, and he indicated he could not shave on a daily basis.  He reported itching at night which would wake him about 2 times a week.  He stated the affected areas were mostly bothersome and that they were pruritic and sore.

On examination he was noted to have occasional approximately 1 millimeter perifollicular papules, some of which were slightly inflamed, that is, red in color, over the submandibular, and neck areas.  He had increased pigmentation in the perifollicular location over these sites.  He also had mild increased pigmentation over the lateral cheeks.  The posterior neck appeared clear.  The examination impressions were:  PFB, predominantly involving submental, submandibular and neck areas with history consistent with mild involvement, also over the lateral and the cheeks; post inflammatory hyperpigmentation at the above described sites consistent with history of PFB.

The Veteran was accorded another skin disease examination by VA in March 2005.  He stated he had irritated nodules from the anterior neck region.  This recently had involved a large area, mainly extending to the lower posterior neck below the hairline.  He was currently taking Retin-A.  He stated the side effect of the treatment was skin irritation.  Nodules were described as constant and pain was described as intermittent.  There was no urticaria, primary cutaneous vasculitis, or erythema multiforme.  Also, there were no system symptoms associated with the skin disorder.  The examiner stated the skin disorder involved greater than 5 percent of the exposed areas affected, but less than 20 percent.  The examiner further reported that the percent of total body area affected was less than 5 percent.  No photographs were taken.  The diagnosis was PFB.  The examiner stated there was no functional impact on the performance of any daily activity.

Of record is a June 2005 statement which the Veteran indicated he sought treatment at a private facility for a skin disorder.  He provided a copy of an April 2005 prescription for hydrocortisone cream.

Records from that facility reflect treatment and evaluation for a number of unrelated complaints.  At the time of one such visit in April 2005, he was seen for complaints of bumps in the lateral neck area.  He had had this for many years and stated it was now better than it had been.  He allowed his beard to grow for days at a time and therefore shaved less frequently and he found this had been helpful.  On current examination he had mild to moderate follicular 1-millimeter papules.  There were no pustules present.  There was no tenderness or drainage.  The assessment was PFB.  He was to try a special razor with a silicone edge and apply hydrocortisone to the affected area after shaving.

Additional pertinent evidence includes the report of a skin examination accorded the Veteran by VA on July 14, 2010.  At that time the Veteran stated he had had PFB dating back to service.  He had tried a variety of prescription and nonprescription treatments and had not found anything that was very helpful.  He stated that his job as a salesman required that he shave on a regular basis.  He was currently using an electric shaver and a selenium lotion.  He stated that his skin was not at its worst on pertinent examination.  As for areas involved, the Veteran reported the face, the upper neck, and the posterior neck were involved.  He denied steroid treatment.  He was taking selenium sulfide, but indicated it had not been that helpful.  He was also taking a tropical ointment.  As for frequency of use or duration of treatment during the past 12 months, he denied any immunosuppressive therapy, any intensive light therapy, or electronic beam therapy.  He denied any side effects from the treatment.  As for local symptoms, he stated he had local discomfort, usually worse the day after shaving.

On examination the examiner stated that the department did not have a camera at the present time.  He said he would describe the skin.  The Veteran's skin was described as deeply pigmented.  The scalp, the forehead, the skin under the eyes, the nose, and the upper central cheeks were clear and unaffected.

There were patches of very mild involvement in the areas where the sideburns would be.  These measured 2 inches by 1 inch on either side and involved the temples and lateral upper cheeks.  In those areas, the examiner stated, there was scattered small bumps (1 millimeter) without redness or scarring.

As for the lower cheeks and chin, there were patches of scarring, most noticeable on either side of the mouth.  These measured 1.5 inches by 1.5 inches on either side.  There were also scattered bumps of the lower face without redness.  The skin on the lower face was darker in color when compared to the scalp and upper face.

The involvement of the area of the upper neck was most prominent.  There was a 2-inch ban extending downward from the mandible and from the angle of the jaw from one side to the other.  This area was hyperpigmented compared to the face and the lower neck.  There was roughness and there were scattered small bumps (1 to 2 millimeters), without redness or scarring.

On the back of the neck there were also two patches on either side of the cervical spine, extending downward with the greater occipital prominence.  The area on the right was 2 inches by 2 inches and the left was 2.5 inches by 2 inches.  This area was described as somewhat roughened and there were minimal small bumps (1 millimeter) without redness or scarring.

The assessment was PFB.  The examiner stated the percentage of total skin involved was less than 1 percent.  However, as for percentage of the exposed skin involved, he stated the area involved was  25 percent of the visible face, head, and neck.

The Veteran is competent to report his PFB symptoms and treatment regimen.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  He is also credible with regard to his report of frequency and severity.  This is because he has been a fairly consistent historian and the record shows the PFB was significant enough that he had to be released from active service back in 1981 because of it.  The Board notes there is no requirement that a claimant seeks treatment for the outbreak, and the absence of treatment for any outbreak or rash in the case of the appellant does not bear negatively on his statements.  As such, his statements carry significant weight.

In weighing the evidence of record, the Board finds that the manifestations of the PFB are manifested by symptoms that meet the criteria for a 10 percent disability rating under Diagnostic Code 7813 prior to the examination by VA on July 14, 2010, but warrant the assignment of the next higher rating at 30 percent for the time frame since that date, the date of examination of the Veteran showing an increased disability picture.  However, the symptoms do not meet, or more closely resemble, the criteria for a rating even greater than 30 percent at any time during the appeal period, including the time of the examination in July 2010.  The record does not show any debilitating episodes stemming from the PFB.  There was no indication that the Veteran's skin disorder has weakened or enfeebled him.  

The veteran has been seen on a number of occasions for medical purposes in the past several years primarily for an unrelated psychiatric disorder and there was no indication at the times of any of those sessions that the Veteran's PFB had any type of debilitating impact on his health or medical well being.  

At the time of the May 2010 examination, however, the examiner opined that the percentage of the exposed skin involved was about 25 percent of the visible face, head, and neck.  The Board finds this is enough to warrant the assignment of the next higher rating of 30 percent.  This amount of exposed skin was not reported prior to the time of the May 2010 examination.  The Board notes that at the time of the March 2005 skin examination, the examiner indicated that the percent of exposed areas affected was less than 20 percent.  The findings at the time of the May 2010 examination showed an increased area of exposed skin involved.  The Board also notes that at the time of the 2005 examination, the examiner specifically indicated there were no significant affects stemming from the skin disorder and there was no restriction in the performance of any daily activity attributable to the PFB.  The Board notes that it is unfortunate that a camera was not available at the time of the examination, but as indicated by the examiner in May 2010, he described very carefully the skin involvement attributable to the PFB on his examination.

Accordingly, the Board finds that the service-connected disability does exhibit symptoms that would warrant different ratings for the appeal period.  No more than a 10 percent rating is warranted for the timeframe prior to the examination on May 14, 2010.  However,  sufficient findings were made of the involvement of a greater portion of the exposed skin at the time of the May 2010 examination and that is enough  is enough to warrant the assignment of a 30 percent rating from the date of that examination, May 14, 2010.

Finally, the Board has considered whether an extraschedular rating is warranted.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), affirmed Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  Id.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Id. At 115-116.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for benefits of the Director of VA's Compensation and Pension Service to determine whether an extraschedular evaluation is warranted.  Id. at 116.

Here, the symptoms presented by the Veteran's skin disorder are fully contemplated by the applicable rating criteria.  The record does not show any periods of hospitalization for the skin disorder.  The examiner at the time of the 2005 examination stated there was no functional impact whatsoever stemming from the PFB.  The examiner in May 2010 did not address functional impairment, but gave no indication that the disability picture was causing the Veteran to miss significant time from work.  The Veteran was described as currently using an electric shaver and a selenium lotion.  Thus, the Board finds that referral is not warranted.

For the foregoing reasons, an initial rating of more than 10 percent is not warranted for the Veteran's PFB prior to May 14, 2010.  A 30 percent rating is warranted effective that same date.


ORDER

An initial disability rating in excess of 10 percent for PFB prior to May 14, 2010, is denied.  A disability rating of 30 percent, but not more, for the PFB from May 14, 2010, is granted.


REMAND

With regard to the Veteran's psychiatric status, he was accorded a comprehensive psychiatric examination by VA in July 2010.  Following review of the claims file and examination of the Veteran, the examiner opined that it is less likely as not (less than 50/50 probability) that the Axis I diagnosis of bipolar disorder was caused by or a result of the Veteran's military service.  As for rationale, the examiner stated there was one note in the service treatment records reflecting the Veteran was not happy about not being allowed to go home for an uncle's funeral.  The Veteran asserts that he was beaten during basic training and sustained a possible head injury with loss of consciousness.  The examiner stated there was no medical evidence in the service treatment records documenting such an injury took place.  A long history of alcohol and cocaine dependence was noted, as well as antisocial behavior.  The examiner noted the Veteran's mood instability over the years could easily be accounted for by his drug and alcohol dependence.  The examiner also noted there was no evidence of a bipolar disorder in the service records and indicated the Veteran had told other providers that he had had no mental health treatment prior to 2002, a time many years following service discharge.

The record however does contain a notarized statement dated in June 2010 from a service comrade who recalled that while in bootcamp the Veteran had a physical altercation with 10 to 15 privates from their platoon.  He stated the Veteran was "hurt pretty bad tramantize (sic)."  The individual stated he and the Veteran were bunk mates while at Marine bootcamp.  The individual did not elaborate as to any injuries the Veteran might have sustained.  The Board notes the record does contain a notation during psychiatric evaluation by the Veteran in February 2003 in which the Veteran stated he "did a lot of fighting in the service, but never got caught."  The Veteran himself stated "I was chased by the MP's a lot, but they never caught me." 

The Veteran's local representative, in a February 2011 communication, notes the statement from the service comrade was not considered by the VA psychologist in July 2010.  The representative asks that the individual be asked to consider this statement.  The Board finds this request to be reasonable.  Accordingly, the service connection question is therefore deferred for additional development.

The case is therefore REMANDED for the following:

1.  The VA psychologist who examined the Veteran in July 2010 at the VA Medical Center in Minneapolis should be contacted and asked to review the report of his examination of the Veteran in July 2010 and consider the statement from the Veteran's service comrade as to his awareness of the Veteran being involved in an episode of fighting while in service and the impact that might have had on the Veteran's developing a psychiatric disability.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his statements must be taken into account, along with the other evidence of record, in formulating the requested opinion.  The examiner is asked to consider the statement from the service comrade in addition to other evidence of record in which the Veteran reports doing a lot of "fighting in service," apparently with other soldiers.  The claims folder and a copy of this REMAND must be made available to the examiner for review in conjunction with his review of the evidence of record.  All necessary studies and tests, to include psychological testing, are to be accomplished, if deemed necessary by the psychologist.  If he is not available, then a psychiatric examination of the Veteran by another health care professional with appropriate expertise is authorized for the purpose of opining as to whether any current psychiatric disorder is at least as likely as not related to the Veteran's experiences while on active service.  This examination is only authorized if the July 2010 psychologist is not available for the review of the file and comment.  The individual who examines the Veteran is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  If the psychologist or the individual who examines the Veteran is unable to render such an opinion without resort to speculation, he or she should so state and explain why.  The complete rationale for any opinion expressed should be concluded in the examination report.

2.  After completion of the above and any other development deemed necessary, the RO should review and readjudicate the issue of entitlement to service connection for a psychiatric disability.  If such action does not grant the benefit claimed, VA should provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Thereafter, the case should be returned to the Board for appellate review if otherwise in order.

By this REMAND, the Board intimates no opinion, either legal or factual, as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                     ______________________________________________
	J. CONNOLLY
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


